                 Case 18-19571-AJC        Doc 62     Filed 08/02/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
In re

Roxana Misha
                                                          CHAPTER        13
                                                          CASE NO.       18-19571-AJC
      Debtor(s)
______________________________/

   NOTICE OF WITHDRAWAL OF NOTICE OF APPEARANCE ON BEHALF OF
  CHALET SERIES IV TRUST AND REQUEST TO BE REMOVED FROM MAILING
                     MATRIX BY KASS SHULER, P.A.
        KASS SHULER, P.A. ("Firm"), by and through the undersigned attorney, hereby
withdraws its previously filed Notice of Appearance (DE# 40) on behalf of MTGLQ

INVESTORS, LP, ("Creditor"). The firm is no longer representing the Creditor in this case in

regards to the following identified Collateral and Lien Position:



Property Address:       4816 NW 116TH CT DORAL, FL 33178

Lien Priority:          First Mortgage



        1.       All further court pleadings and notices directed to the Creditor should be provided

to:     U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE
        CHALET SERIES IV TRUST
        c/o Howard Law Group
        450 N. Park Road, Ste. 800
        Hollywood, FL 33021

and the Creditor’s Registered Agent for Service of Process as reflected in the records of the

Florida Secretary of State until such time as the Creditor has obtained new counsel and such

counsel has filed a Notice of Appearance in this case.

        2.       Jessica Hicks, of Kass Shuler, P.A. ("Attorney and Firm") hereby request removal

from the mailing matrix in this case on behalf of the Creditor and requests that court notices no

longer be provided via CM/ECF or otherwise to the Attorney and Firm in regards to this

Creditor. The Attorney and Firm may be presently listed on the mailing matrix in regards to this

Creditor with respect to another property or lien position and/or with respect to other Creditors in
               Case 18-19571-AJC         Doc 62     Filed 08/02/19     Page 2 of 2


the instant case. The Attorney and Firm, should not be removed from CM/ECF in regards to

these Creditors and is only requesting to be removed from the mailing matrix with respect to this

Creditor in connection with the Property and lien position listed above.

                  Certification as to Admission to the Southern District Bar
         I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida, and I am in compliance with the additional qualifications to practice
in this court set forth in Local Rule 2090-1(A).

        I hereby certify that if the above is a matter requiring a hearing rather than negative
notice, I have attempted to resolve the disputes involved with opposing parties prior to requesting
any hearing on the above Motion.

                                                     /s/ Jessica Hicks
                                                     Jessica Hicks
                                                     Kass Shuler, P.A.
                                                     P.O. Box 800
                                                     Tampa, FL 33601
                                                     Phone: (813) 229-0900 Ext. 1465
                                                     Fax: (813) 229-3323
                                                     jhicks@kasslaw.com
                                                     Florida Bar No. 1003462


                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on
August 2, 2019, by U.S. Mail and/or electronic mail via CM/ECF to: Roxana Misha, 4816 NW
116 Court , Doral, FL 33178; Johnny Figueroa at his/her place of abode, 4816 NW 116 Court ,
Doral, FL 33178; Richard J Adams, Esq., 6500 CowPen Road Ste 101, Miami Lakes, FL 33014;
Nancy K. Neidich, Trustee, P.O. Box 279806, Miramar, FL 33027-9806; Office of the United
States Trustee , 51 Southwest First Avenue, Suite 1204, Miami, FL 33130 ; MTGLQ
INVESTORS, LP, C/O Rushmore Loan Management Services, LLC P.O. Box 55004 Irvine, CA
92619-2708.

1809153/mb                                           /s/ Jessica Hicks
                                                     Jessica Hicks (x1465)
